            Case 1:19-cv-00579-GLR Document 10 Filed 06/24/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

YAHYI ABDUL SHIHEED, #455-399                  *

                Plaintiff,                     *

       v.                                      *       Civil No. GLR-19-579

B. OPEL, et al.                                *

                Defendant.                     *

*    *   *    *    *     *    *     *     *   *    *    *    *
 DEFENDANTS’ MOTION TO DISMISS OR, IN THE ALTERNATIVE, MOTION FOR
                      SUMMARY JUDGMENT

       Defendants, Correctional Officers Justin Broadwater, Brandon Opel, Jenifer Harding,

Dean Rounds, Sr. and Timothy Marchinke, by their attorneys, Brian E. Frosh, Attorney General

of Maryland and Stephanie Lane-Weber, Assistant Attorney General, move, pursuant to Fed. R.

Civ. P. 12(b)(1), and (6), to dismiss the complaint filed herein or, in the alternative, move, pursuant

to Fed. R. Civ. P. 56 for summary judgment. The grounds for this motion are as follows:

   1. Plaintiff has failed to state a claim upon which relief can be granted;

   2. There is no genuine dispute as to any material fact and Defendants are entitled to judgment

in their favor as a matter of law;

   3. This action is barred by qualified immunity.

       WHEREFORE, the Defendants pray that this Court dismiss the complaint against them

or, in the alternative, award them summary judgment in this case. In support of this Motion,

Defendants submit the accompanying Memorandum of Law and Exhibits.

                                                       Respectfully submitted,

                                                       BRIAN E. FROSH
                                                       Attorney General of Maryland
         Case 1:19-cv-00579-GLR Document 10 Filed 06/24/19 Page 2 of 2




                                                                /s/
                                                 STEPHANIE LANE-WEBER
                                                 Assistant Attorney General
                                                 Federal Bar No. 00023

                                                 St. Paul Plaza - 19th Floor
                                                 200 St. Paul Place
                                                 Baltimore, Maryland 21202
                                                 (410) 576-6430 (Telephone)
                                                 (410) 576-6880 (Telefax)
                                                 E-mail: slaneweber@oag.state.md.us

                                                 Attorneys for Defendants



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 24th day of June, 2019, a copy of the foregoing

Motion to Dismiss and Memorandum in support thereof, was mailed, postage prepaid to:

Yahyi Abdul Shiheed, #455-399
North Branch Correctional Institution
14100 McMullen Highway, S.W.
Cumberland, Maryland 21502
                                                                 /s/
                                                 STEPHANIE LANE-WEBER
                                                 Assistant Attorney General




                                             2
